                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
               Plaintiff,                        §
v.                                               §
                                                 §     CRIMINAL ACTION NO. 4:15-CR-59
ALONSO OCHOA,                                    §
                                                 §
               Defendant.                        §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on January 7, 2020, to determine whether Defendant violated his supervised

release. Defendant was represented by Frank Henderson. The Government was represented by

Maureen Smith.

       Alonso Ochoa was sentenced on June 23, 2015, before The Honorable Amos L. Mazzant

of the Eastern District of Texas after pleading guilty to the offense of Prohibited Person in

Possession of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment

term of not more than 10 years. The guideline imprisonment range, based on a total offense level

of 12 and a criminal history category of III, was 15 to 21 months. Alonso Ochoa was subsequently

sentenced to 16 months imprisonment followed by a three-year term of supervised release subject

to the standard conditions of release, plus special conditions to include submission of financial

information, testing and treatment for drug abuse, mental health treatment, and a $100 special

assessment. On February 1, 2019, Alonso Ochoa completed his period of imprisonment and began

service of the supervision term.


REPORT AND RECOMMENDATION – Page 1
       On May 10, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. 24, Sealed]. The Petition asserted that Defendant violated

three (3) conditions of supervision, as follows: (1), the defendant shall not commit another federal,

state, or local crime; (2), the defendant shall not leave the judicial district without the permission

of the Court or probation officer; (3), the defendant shall not associate with any persons engaged

in criminal activity and shall not associate with any person convicted of a felony unless granted

permission to do so by the probation officer.

       The Petition alleges that Defendant committed the following acts: (1), On April 17, 2019,

a criminal complaint was filed in the Northern District of Texas-Fort Worth Division charging the

defendant with possession of stolen mail matter in violation of 18 U.S.C. § 371 and 18 U.S.C.

§ 1708. Case No. 4:19-MJ-333 [upon indictment, Case No. 4:19CR176-Y]. On April 12, 2019,

the defendant was arrested by the Midlothian, Texas, Police Department for the offense of Forgery

of a Financial Instrument and three outstanding warrants from Hood County, Texas, for Forgery

of Financial Instruments. He remains in the Ellis County Jail with no bond; (2), On March 22,

2019, the defendant traveled to Granbury, Hood County, Texas. On April 12, 2019, he traveled to

Midlothian, Ellis County, Texas, in the Northern District of Texas without prior permission of the

U.S. Probation Office; and (3), The defendant associated with Tukrame Dimitri Foster, a convicted

felon. Mr. Foster was convicted of Conspiracy to Possess Stolen Mail, Case No.: 4:14-CR-00143-

002, in the Eastern District of Texas.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation 1

of the Petition (as to the allegations related to the criminal complaint filed in the Northern District

of Texas charging Defendant with possession of stolen mail matter). The Government dismissed

allegations 2, and 3, as well as the charges out of Midlothian, Texas stated in allegation 1. Having



REPORT AND RECOMMENDATION – Page 2
considered the Petition and the plea of true to allegation 1 (as to the NDTX charges), the Court

finds that Defendant did violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court. At hearing, Defendant requested to be housed at the

Bureau of Prisons Seagoville facility.

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of twelve months and one day, such term to be served consecutively to

any term of imprisonment imposed by the Northern District of Texas in Case No. 4:19CR176-Y,

with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

North Texas area, if appropriate.

         SIGNED this 22nd day of January, 2020.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 3
